Title: To George Washington from Garret Tunison, 10 February 1776
From: Tunison, Garret
To: Washington, George



May it please Your Excellencie,
Roxbury CampFebruary 10th 1776

When Orders came to Capt. Hugh Stephenson of Virginia to inlist a Compy of Rifle men to joyn this Army I than inliste’d on Presumption of being appointed Surgeon for Said Company:

And in order to Proceed in that Capacity, Provided myself with every Necessary Article out of my own Shop, which put me to no inconsiderable expence, as well as leaving my Practice there which was much to my Prejudice. And have since my coming into Camp (whenever called upon) attended upon, and Administred my Medicine to the Sick of each of the three Rifle Companies here (as will appear by the inclosed Certificate from the Officers of the Said Companies) without any certainty of Recompence. I therefore beg Your Excellencie wou’d take the Same into consideration, and woud be Pleased (if not to allow me the rank and Pay of Surgeon as my Present pay which is no more than of a Private, will not furnish me with Necessaries) to grant that I may recieve Pay for the Medicine I brought with me which is now almost expended which favor wou’d ever be Acknowledged by Your Excellencies most obedient Humble Servt

Garret Tunison

